DETAILED ACTION
		This Office action is in response to the Request for Continued Examination (RCE) filed on November 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first current signal circuit, coupled to the other terminal of the impedance component, configured to provide a first current signal; a second current signal circuit, coupled to the output stage, configured to sense a current of a power switch in the output stage to provide a second current signal; and a switching circuit, coupled to the first current signal circuit, the second current signal circuit and the PWM circuit respectively, configured to selectively output the first current signal or the second current signal according to a PWM signal provided by the PWM circuit, wherein the impedance component is a resistor and the first current signal is a simulated current signal” in combination with all other claim limitations. Claims 2-6 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 7, the prior art of record fails to disclose or suggest “a first current signal circuit, coupled to the other terminal of the impedance component, configured to provide a first current signal; a second current signal circuit, coupled to the output stage, configured to sense a current of a power switch in the output stage to provide a second current signal; and a switching circuit, coupled to the first current signal circuit, the second current signal circuit and the PWM circuit respectively, configured to selectively output the first current signal or the second current signal according to a PWM signal provided by the PWM circuit, wherein the impedance component is a resistor and the first current signal is a simulated current signal” in combination with all other claim limitations. Claims 8-12 depend directly or indirectly from claim 7, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838